Atkinson, J.
A ground of a motion for a new trial alleging that “the court erred in overruling the motion to exclude from the jury all that occurred on the trial of the case of State vs. Thomas H. Baker in Bartow Superior Court,” not only fails to clearly and distinctly set forth the commission of any error, but presents no question of law which this court can intelligently pass upon and decide.
2. An examination of the r.ecord discloses no error on the part of the trial judge, and affirmatively shows that the verdict was demanded by the evidence. Judgment affirmed.
Indictment for carrying concealed weapon. Before Judge Akin. City court of Cartersville. September term, 1895.
Glenn & Rountree, for plaintiff in error.
A. W. Fite, solicitor-general, and A. S. Jolrnson, contra.